Title: To Thomas Jefferson from William Lee, 15 August 1780
From: Lee, William
To: Jefferson, Thomas


Paris, 15 Aug. 1780. Has repeatedly advised TJ of orders sent British officers in America to carry campaign into North Carolina and Virginia during coming months. If French squadron winters in Chesapeake Bay this will be prevented. In 1778 Lee was appointed by Gov. Henry commercial agent for Virginia in France. His mission for Congress in Germany prevented his serving Virginia effectively, but he authorized his brother [Arthur Lee] to act for him. A contract was made with Penet, D’Acosta Frères at Nantes to ship certain articles, but it was not complied with. “Some Cannon and other Articles were obtain’d on the credit of the State for a considerable amount, and were ship’d onboard the Ships Govr. Livingston, Mary Fearon and the Hunter, all three belonging to the house of Bondfield Haywood & Co‥‥ who were the only people to be found in France that would charter their ships on the credit of the State.” Two of the ships arrived safely in Virginia, “but to the great surprise of everybody” they returned with 300 hhd. of tobacco consigned to Penet, D’Acosta Frères & Cie. Another ship arrived in Bordeaux with 100 hhd. of tobacco for that firm, but still no orders have come to pay for the goods sent out last year by the Bondfield firm. Asks therefore that prompt payment be made. A debt is also due to the French ministry. The rising naval power of the northern states of Europe will force Great Britain to accept a different maritime code from that which she has tried to enforce on all Europe.
